Citation Nr: 0927497	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Whether the rating reduction from 40 to 10 percent for 
bilateral hearing loss was proper.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

4.  Entitlement to service connection for vertigo, claimed as 
secondary to service-connected hearing loss.

5.  Entitlement to service connection for depression, claimed 
as secondary to service-connected hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2009, the Veteran testified before the undersigned at 
a videoconference hearing.  A transcript is associated with 
the claims file.

On June 18, 2009, the Board received additional evidence from 
the Veteran.  This evidence has not been reviewed by the 
agency of original jurisdiction.  However, the Veteran 
included a written waiver of this procedural right with the 
evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2008).  
Moreover, this evidence is duplicative of evidence already in 
the file.  Thus, the Board will consider the newly submitted 
evidence in the first instance.

The issues of whether the rating reduction from 40 to 10 
percent for bilateral hearing loss was proper, entitlement to 
an increased rating for bilateral hearing loss, and 
entitlement to service connection for vertigo and depression 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent evidence fails to establish that the Veteran 
has residuals of a back injury, including degenerative disc 
disease, that was incurred during his active duty service or 
within one year of separation.


CONCLUSION OF LAW

Residuals of a back injury was not incurred in or aggravated 
by active service, nor may such be presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, a letter dated in June 2006 and provided to the Veteran 
prior to the rating decision on appeal satisfied the VCAA's 
duty to notify provisions as this letter discussed the 
requirements for establishing his entitlement to service 
connection.  In addition, this letter included notice with 
respect to all elements of a claim, including the downstream 
disability rating and effective date elements.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA also has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that all necessary development has been 
accomplished and appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Specifically, all available service, VA, 
and private treatment records have been obtained, the Veteran 
has submitted written communications and provided testimony 
before the undersigned Acting Veterans Law Judge and he has 
been afforded a VA examination in connection with his claim.  

In addition, VA has obtained records from the Social Security 
Administration in connection with the Veteran's claim for 
Social Security disability benefits.  These records include 
medical reports from the Gaylord Hospital and Hospital of 
Saint Raphael, which have been identified as having treated 
the Veteran in connection with automobile accidents in the 
1980's.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (noting that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The Federal Circuit has held that 
a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between his/her 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

Service connection for certain diseases, such as arthritis, 
may also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert  
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Competent medical evidence showing multilevel degenerative 
disc disease of the lumbosacral spine has been received.  
Accordingly, the remaining question is whether current 
degenerative disc disease of the lumbosacral spine is related 
to service.  After a careful review of the evidence of 
record, the Board finds that the preponderance of such 
evidence is against a finding that degenerative disc disease 
of the lumbosacral spine began in service, manifested to a 
compensable degree within one year after separation from 
service, or is otherwise related to service.

The Veteran's March 1965 induction examination and his 
January 1967 separation examination reports are silent with 
respect to complaints or findings of a disorder of the spine.  
The service treatment records reflect treatment for 
lumbosacral strain in August 1965.  

Post-service, records from the Social Security Administration 
reflect that, in connection with his 1989 claim for benefits, 
he reported that he sustained "head, neck and back injury as 
a result of auto accident" and that his condition first 
bothered him in April 1988, approximately 21 years after 
discharge from active duty service.  Records from the Social 
Security Administration include reports of private treatment 
dated in the 1980's and 1990's which reflect the Veteran's 
involvement in numerous automobile accidents, to include in 
1976, July 1984, April 1988, October 1988, and August 1989.  
These private treatment reports essentially note that the 
Veteran worked successfully until two automobile accidents, 
in April and October 1988, when he sustained head and back 
injuries.  The initial finding of degenerative changes are 
noted on an April 1988 report of X-ray examination.  A July 
1989 treatment report specifically notes that the Veteran 
reported that he was in his usual state of health until July 
1984, when he was involved in a motor vehicle accident and 
sustained an acute onset of pain in the cervical region and 
low back.  

During his June 2009 testimony before the undersigned, the 
Veteran testified that, although he has been involved in 
numerous automobile accidents, he sustained only upper and 
lower extremity injuries and no back injuries.  He recalled 
that his only back injury was sustained in service.  

Upon consideration of the foregoing it is noted that, 
although lumbosacral strain was noted during service and the 
Veteran recalls, as reported to medical professionals as well 
as in his written communications and hearing testimony, 
complaints of back impairment since his in-service injury, 
any problem in service appears to have been acute and 
transitory, and resolved without residuals.  The separation 
examination was negative is silent as to any back disorder 
and the initial competent medical evidence of a diagnosis of 
a back disorder is not until 1988.  In addition, degenerative 
changes are also not noted until April 1988; thus, not until 
at least one year after the Veteran's separation from 
service.  

There is no competent medical evidence of a diagnosis of a 
back disorder, to include degenerative changes, until 1988, 
in excess of twenty-one years after his discharge from active 
duty service.  This evidence is against a finding of 
residuals of a back disorder that was either directly or 
presumptively incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See also Struck 
v. Brown, 9 Vet. App. 145 (1996).

The Veteran submitted private treatment reports from the Mayo 
Clinic, dated in January 2006, which note a history of pain 
symptoms going "back to 1966 when he was in the service 
carrying some heavy objects and was suddenly forced to bear a 
lot of weight himself."  In this regard, the Board is 
compelled to point out that the contemporaneous evidence, 
including his own statements in connection with treatment for 
the 1988 automobile accidents, are in direct contradiction to 
his subsequent statements to this effect to the examiner at 
the Mayo Clinic, VA examiner in September 2006 and while 
testifying during his hearing.  His service and post-service 
medical records show no complaints or findings of a chronic 
back disorder until 1988.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that, while interest in the 
outcome of a proceeding does not affect the competency of the 
veteran to testify, it may affect the credibility of his 
testimony).  And, again, in Duran v. Brown, 7 Vet. App. 216 
(1994), the Court held that "Justus [3 Vet. App. 510, 513 
(1992)] does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

As noted, the Veteran was afforded a VA examination in 
September 2006 to obtain an opinion with respect to the 
initial clinical onset or etiology of his currently diagnosed 
back disorder.  The examiner noted a review of the Veteran's 
medical record and claims file and concluded that the 
"Veteran's Degenerative Disc Disease of Lumbosacral Spine is 
less likely cause by or a result of active duty."  The 
examiner explained that "the multilevel degenerative change 
at the spine (Moderate degenerative disc disease at all 
levels; Facet osteoarthritis most pronounced L4-S; per X-ray. 
Disc desiccation from L3 through S1; per MRI) is most likely 
due to advancing age and is less likely caused by lumbar 
strain noted during service.  

The Board accords great probative weight to the VA examiner's 
opinion as to the etiology of the Veteran's current back 
disorder.  The VA examiner's opinion is based not only on the 
Veteran's self-reported history, but also upon a review of 
the full record (medical and lay evidence) related to the 
Veteran's claim.  In addition, the VA examiner's opinion is 
clearly based upon a clinical understanding of spinal 
impairment and the causes thereof and was reviewed and 
completed by a physician.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (noting that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion that contributes probative value to a medical 
opinion).

Finally, it is noted that the Board does not question the 
sincerity of the Veteran's belief that his back disorder is 
related to service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements relating his 
current back disorder to his period of active duty service 
are afforded little weight.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that service 
connection is warranted for the Veteran's current back 
disorder because the persuasive competent medical evidence is 
that a nexus does not exist between the Veteran's current 
back disorder, to include degenerative disc disease, and his 
period of active duty service, to include treatment for 
lumbosacral strain noted at that time.  The preponderance of 
the evidence being against the Veteran's claim for service 
connection for residuals of a back injury, the benefit of the 
doubt doctrine is not applicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for residuals of a back injury is denied.


REMAND

The Veteran contends that his service-connected bilateral 
hearing loss is more severe than reflected by the assigned 
rating.  

Ratings for service-connected bilateral hearing loss range 
from zero to 100 percent.  These evaluations are based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id.  See also Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
rating for hearing impairment is derived by a "mechanical" 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

The Board observes that the record indicates possible 
worsening of this disability since the last examinations.  
Specifically, the Veteran has submitted a private audiologic 
evaluation from the Hearing Center dated in September 2008 
which suggests decreased hearing acuity.  

It is noted that reports of audiological testing, dated in 
February 2008 and September 2008, from the Hearing Center are 
in a graph format and have not been converted to an 
appropriate numerical form.  Accordingly, this evidence 
requires translation by a certified specialist.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that where audiogram 
in support of claim was submitted by claimant but without 
interpretation as to relevant regulatory provisions, Board 
must obtain such medical interpretation).

Additionally, it is noted that, in connection with his 
February 2006 claim for an increased rating for bilateral 
hearing loss, the Veteran was afforded VA audiometric 
examinations in March 2006, December 2007, and March 2008.  
These examinations did not yield results which are suitable 
for rating purposes and the examiners noted the Veteran's 
lack of good faith efforts to cooperate.  Inasmuch as the 
September 2008 report of audiological testing from the 
Hearing Center suggests possible worsening of the Veteran's 
hearing acuity, the Board finds that the Veteran should be 
afforded an additional VA audiological examination. 

In this regard, although the invalid results of the March 
2006, December 2007, and March 2008 VA audiology evaluations 
were characterized by the VA audiologists as being based on 
the Veteran's lack of cooperation, in fairness to the 
Veteran, another evaluation should be performed to ensure 
that there is a complete record upon which to decide his 
claim for an increased rating for bilateral hearing loss.  
The Board emphasizes, however, that in order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).

The issue of whether the rating reduction from 40 to 10 
percent for bilateral hearing loss was proper is inextricably 
intertwined with the increased rating claim.  In other words, 
if the disability rating for the Veteran's service-connected 
bilateral hearing loss is increased, this may impact the 
propriety of the reduction claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  Action on the propriety of the 
reduction claim is therefore deferred pending completion of 
this remand. 

In addition, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the Court, are applicable to this appeal.  As 
the case is being remanded for additional development, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claim is provided, 
including the notice requirements pertaining to increased 
ratings outlined in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment.  These 
additional records must be obtained before deciding his 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that 
VA medical records are in constructive possession of the 
agency and must be obtained if the material could be 
determinative of the claim).

With respect to the issues of entitlement to service 
connection for vertigo and depression, it is noted that, in a 
March 2009 decision, the RO denied these claims.  In response 
to that decision, he filed a timely notice of disagreement 
(NOD) in March 2009.  See 38 C.F.R. §§ 20.201, 20.302 (2008).  
See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).  However, the RO has not issued a statement of the 
case pertaining to these issues.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case (SOC), and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1998).  These 
issues must therefore be remanded for the issuance of an SOC.



Accordingly, the case is REMANDED for the following action:

1.  AMC/RO should send the Veteran a 
corrective VCAA notice.  Specifically, the 
Veteran should be advised of the 
evidentiary requirements for his increased 
rating claim as outlined by the Court in 
Vazquez-Flores v. Peake.

2.  The AMC/RO should contact the Veteran 
and obtain from him the names and 
addresses of all medical care providers, 
VA or non-VA, who treated him for his 
service-connected bilateral hearing loss 
since February 2005, one year prior to the 
date of receipt of his claim for an 
increased rating.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The RO/AMC shall arrange to have all 
graphical audiograms translated to numeric 
form by a VA audiologist, to specifically 
include the February 2008 and September 
2008 reports from the Hearing Center.

4.  The RO/AMC shall afford the Veteran a 
VA examination to determine the extent of 
his service-connected bilateral hearing 
loss.  All pertinent symptomatology and 
findings must be reported in detail.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  This 
audiometric evaluation must be conducted 
pursuant to 38 C.F.R. § 4.85(a) (2008) in 
order to establish the current severity of 
service-connected hearing loss and must be 
conducted by a state-licensed audiologist 
and include a controlled speech 
discrimination test (Maryland CNC) and a 
pure tone audiometry test.

5.  The RO/AMC shall, after ensuring any 
other necessary development has been 
completed, readjudicate the Veteran's 
claims of whether the rating reduction 
from 40 to 10 percent for bilateral 
hearing loss was proper and entitlement to 
an increased rating for bilateral hearing 
loss.  If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

6.  The RO should issue an SOC pertaining 
to the issue of entitlement to service 
connection for vertigo and depression, 
claimed as secondary to his service 
connected bilateral hearing loss.  The 
Veteran is hereby notified that, following 
the receipt of the SOC concerning these 
issues, a timely substantive appeal must 
be filed if appellate review by the Board 
is desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


